Citation Nr: 0015199	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cardiovascular disease to include hypertension.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
hiatal hernia with gastroesophageal reflux disease (GERD).  

3.  Entitlement to an increased evaluation for an upper lip 
scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from October 1952 to October 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO).  

Service connection for hypertension and chronic epigastric 
pain was initially denied in a July 1975 rating decision 
which was not appealed.  A February 1996 rating decision 
denied the veteran's claim for an increased (compensable) 
evaluation for an upper lip scar.  The veteran disagreed with 
the determination and a timely substantive appeal was filed.  
In an April 1996 rating decision the RO denied the claims of 
service connection for myocardial infarction with 
hypertension (cardiovascular disorder to include 
hypertension), and a hiatal hernia with GERD.  The veteran 
was notified of the determination and the April 1996 rating 
decision became final in the absence of a timely appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In February 1997 the veteran was awarded a 10 percent 
disability evaluation for the service connected upper lip 
scar.  He attempted to reopen his other claims and in a March 
1998 Statement of the Case it was determined that new and 
material evidence had not been received to reopen his claims 
for service connection for a cardiovascular disorder to 
include hypertension and a hiatal hernia with GERD. 


FINDINGS OF FACT

1.  A rating decision in April 1996 denied the claim of 
service connection for a cardiovascular disorder to include 
hypertension.  

2.  The evidence pertaining to a cardiovascular disorder to 
include hypertension submitted since the April 1996 rating is 
cumulative and redundant of previously considered evidence.  

3.  A rating decision in April 1996 denied the claim of 
service connection for a hiatal hernia with GERD.   

4.  The evidence pertaining to a hiatal hernia with GERD 
submitted since the April 1996 rating is cumulative and 
redundant of previously considered evidence.  

5.  The upper lip scar is on the inside of the lip, tender to 
palpation and thickened, but it is not productive of a severe 
lip deformity.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1996 rating decision 
which denied entitlement to service connection for a 
cardiovascular disorder to include hypertension is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§  5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (1999).

2.  Evidence submitted since the April 1996 rating decision 
which denied entitlement to service connection for a hiatal 
hernia with GERD is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§  5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1999).  

3.  The criteria for a disability rating in excess of 10 
percent for an upper lip scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Entitlement to Service Connection for 
Cardiovascular Disease to include Hypertension and a Hiatal 
Hernia with GERD

The veteran's service medical records are entirely negative 
for any complaints or findings referable to a cardiovascular 
disease to include hypertension, a hiatal hernia, or GERD.  
The veteran's blood pressure reading at separation from 
service was 114/66.  

VA clinical records in January and February 1975 reveal 
treatment for alcohol gastritis.  At a VA medical examination 
in June 1975 the veteran complained of periodic epigastric 
pain.  He also reported vague chest pain that was unrelated 
to exertion and was not relieved by rest.  Blood pressure 
readings ranged between 140/100 and 150/100.  An 
electrocardiograph report revealed a diagnostic impression of 
questionable angina.  The diagnoses were chronic epigastric 
pain probably secondary to alcoholic gastritis; and 
hypertension, essential, moderate.  

A rating decision dated in July 1975 denied service 
connection for hypertension and chronic epigastric pain.  The 
veteran was notified of the determinations and an appeal was 
not filed.  The veteran attempted to reopen his claims and in 
an August 1992 letter the RO informed the veteran that new 
and material evidence had not been submitted to reopen his 
claims.  An appeal was not filed. 

VA outpatient treatment records dated in 1992 show that the 
veteran received treatment for complaints of abdominal pain 
diagnosed as a hiatal hernia, gastroesophageal reflux 
disorder, and hypertension.  In March 1993 VA and private 
clinical records confirm that the veteran received treatment 
for an anterolateral/apical non Q wave myocardial infarction 
due to arteriosclerotic heart disease.  

Received in November 1994 were private clinical records dated 
from August 1990 through February 1993 revealing treatment 
for hypertension.  VA clinical records received from March 
through April 1996 reveal that from February 1992 through 
October 1995 the veteran received treatment for 
cardiovascular disease, hypertension, a hiatal hernia, and 
unrelated medical problems.  

A rating decision dated in April 1996 denied the veteran's 
claims of entitlement to service connection for a 
cardiovascular disorder to include hypertension, and a hiatal 
hernia with GERD.  It was determined that there was no 
evidence of cardiovascular disease or a hiatal hernia or GERD 
during service.  A timely appeal was not filed.  The April 
1996 rating decision is the last final disallowance of the 
claims.  

Since the April 1996 rating decision additional evidence has 
been received.  Received in August 1996 were Social Security 
Administration records dated from January through October 
1993, some previously considered, revealing treatment for 
cardiovascular, gastric, and unrelated medical problems.  
Received from April through July 1997 were VA clinical 
records dated from May 1996 through July 1997 revealing 
treatment for cardiovascular problems, a hiatal hernia, and 
unrelated medical problems.  At a VA medical examination in 
July 1997 the veteran reported that he initially had 
gastritis in the military and that after service he had 
continued to have stomach problems.  He also stated that he 
had borderline hypertension in the military and that he was 
diagnosed with hypertension in 1974.  

Received in January 1998 were private medical records, dated 
from March 1989 through August 1990, some previously 
considered, revealing treatment primarily for elevated blood 
pressure readings and hypertension.  An elevated blood 
pressure reading of 156/84 was reported in March 1989.  


Analysis

The April 1996 rating decision that denied the veteran's 
claims of entitlement to service connection for a 
cardiovascular disorder to include hypertension, and a hiatal 
hernia with GERD is the last disallowance of those claims, in 
the absence of timely filed appeals on those issues.  
Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim there must be "new and material evidence" that is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final under § 7105(c), absent the submission 
of new and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).  In essence, the veteran's claim of service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative new redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

In a case where a final rating decision has been rendered, 
additionally submitted evidence must primarily be considered 
"new and material" or the appellant's claim cannot be 
reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under 
Manio, a two-step analysis is conducted under 38 U.S.C.A. 
§ 5108.  First, it must be determined whether the evidence 
presented or secured since the final disallowance of the 
claim is new and material when "credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Second, if the evidence is new and material, the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.  
The first step involves three questions:  (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)?  (2) 
Is it "probative" of the issues at hand?  (3) If it is new 
and probative then, in light of all the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed Evans v. Brown, 9 Vet. 
273 (1996).

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  

First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  

Second, if new and material evidence has been presented, then 
immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming the credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters and Elkins, both supra; see also 
Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).  

Subsequent to the April 1996 final rating denials of service 
connection for a cardiovascular disorder to include 
hypertension, and a hiatal hernia with GERD, additional 
evidence has been received.  The additional evidence that has 
been received includes some clinical data that is unrelated 
to the veteran's claims.  The remainder is purely cumulative 
evidence.  The newly-submitted evidence consists of post-
service medical records revealing treatment for 
cardiovascular disorders, including hypertension, a hiatal 
hernia and GERD.  A large portion of this evidence was 
previously considered and is redundant.  The remainder of the 
additional evidence that has been submitted reveals more 
recent treatment for cardiovascular problems and a hiatal 
hernia and GERD, along with clinical data revealing elevated 
blood pressure in March 1989, which is closer in time to 
service than previous records, but only by several months.  
It is noteworthy that clinical records show the veteran 
reported by history that he first had hypertension in 1974.  
The Board concludes that this additional evidence is also 
cumulative and redundant of previously considered evidence.  
In no way does this evidence bear directly and substantially 
upon the issue at hand, nor is it so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  It does not show a connection between the veteran's 
current conditions and his military service.  No additional 
medical evidence linking the veteran's current cardiovascular 
and hiatal hernia and GERD disorders to service has been 
submitted.  

The additional evidence that has been submitted since the 
April 1996 final disallowance is not material, and it is not 
sufficient to reopen the veteran's claims of entitlement to 
service connection cardiovascular disease to include 
hypertension and a hiatal hernia with GERD.  

Since the claims are not reopened a determination regarding 
whether the claims are well grounded is not necessary.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
II.  Upper Lip Scar

Service medial records show that the veteran received 
treatment for a laceration of the left upper lip that was 
sustained during a fistfight.  The wound was sutured and it 
was reported that there was no artery or nerve involvement.  
No further sequela was reported.  

A VA medical examination in June 1975 revealed a symmetrical, 
well-healed scar on the upper lip near the outer corner.  The 
scar was described as non-tender and very minimally 
disfiguring.  There was no functional disability.  The 
diagnosis was residual laceration, upper lip, minimal 
scarring and disfigurement.  

Interim clinical records reveal complaints of a sore upper 
lip.  It was reported that at times dentures bumped the right 
upper lip.  In a July 1995 VA medical examination it was 
reported that there was an abrasion of the mucosa of the left 
upper lip with mild swelling.  

A personal hearing was held at the RO in February 1997.  The 
veteran testified that a physician had prescribed Bacitracin 
for him since his upper lip scar became irritated and 
swollen.  He testified that his upper lip scar was 
disfiguring.  It was stated that the scar was located 
underneath his lip and that it was tender and painful.  

VA clinical records in April 1997 reveal treatment for 
tenderness of the left upper lip.  In May 1997 it was 
reported that in April 1997 the veteran had had surgery on 
the inside of his upper lip.  

A VA medical examination was performed in July 1997.  The 
veteran reported that his lip scar was painful and 
cosmetically unattractive.  In the past the upper lip scar 
tissue got caught in his teeth and became swollen.  He had 
had surgery for excision of the scar in April 1997.  It was 
reported that there were no complaints.  The physical 
examination revealed a 0.5 centimeter white scar on the 
inside of the left upper lip.  The scar was mildly tender to 
palpation and thickened.  It was reported that no swelling 
was noticeable.  With respect to the cosmetic effect it was 
reported that the examiner was unable to see the scar without 
pulling the upper lip and looking inside.  The diagnosis was 
revised scar left upper lip.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The RO has assigned a 10 percent disability evaluation for an 
upper lip scar under the provisions of 38 C.F.R. § 4.118, 
disfiguring head, face or neck scars.  Under Diagnostic Code 
7800 a 10 percent disability evaluation is available for a 
moderate disfiguring scar.  A 30 percent disability 
evaluation is available for a severe scar, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  Under Diagnostic Code 7804, a 10 percent 
disability evaluation is available for a superficial scar 
that is tender and painful on objective demonstration.  

The veteran asserts that his upper lip scar is far more 
disabling than the current 10 percent disability evaluation 
indicates.  

The clinical data reveals the veteran's past complaints of a 
cosmetically disfiguring painful upper lip scar.  The record 
shows that surgical revision of the scar was performed in 
April 1997.  Medical evidence subsequent to the surgical scar 
revision shows that the veteran had no upper lip scar 
complaints.  Objective findings revealed mild tenderness to 
palpation of the upper lip scar.  The scar is small, only .5 
centimeters and apparently the scar is not visible unless the 
upper lip is pulled out so as to look inside.  Based on these 
medical findings the Board must conclude that there is no 
indication that the veteran's upper lip scar is disfiguring 
to a severe degree, producing an unsightly deformity of the 
lip.  In essence, the Board finds that the veteran's upper 
lip scar disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. §  
4.7.  The Board has also considered the veteran's testimony 
from the February 1997 personal hearing and finds that the 
testimony is limited in weight since the evidence of record 
does not reveal pathology that equates to the criteria 
necessary for a higher disability evaluation.  

The weight of the evidence is against the veteran's claim and 
an increased evaluation for an upper lip scar is not 
warranted. 


ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for a 
cardiovascular disorder to include hypertension, and the 
appeal is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a hiatal 
hernia with GERD, and the appeal is denied.

The claim for an increased evaluation for an upper lip scar 
is denied.   



		
	Heather J. Harter  
	Acting Member, Board of Veterans' Appeals



 

